Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered November 7, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly declined to permit him to withdraw his plea of guilty. The record clearly reveals that the defendant was specifically informed that if it were discovered that he had been convicted of a predicate felony, he would be subject to different or *842additional punishment. Accordingly, the defendant cannot now claim that he was not so advised or that "the court violated the plea agreement when it imposed the 'additional time’ once it learned defendant indeed had 'a prior felony conviction’ ” (People v Mack, 107 AD2d 822; see also, People v Dodson, 114 AD2d 421; People v Dickerson, 110 AD2d 846). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.